Citation Nr: 1618102	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  12-31 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a left leg disability.

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a left leg disability, to include as secondary to service-connected back injury, hereafter referred to as lumbar disability.

4.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected lumbar disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran had honorable active service in the U.S. Army from December 1975 to March 1979.  

This appeal comes before the Board from an April 2011 rating decision which denied the Veteran's request to reopen his claims of entitlement to service connection for a left hip and left leg disability.

The Veteran appeared before the undersigned at a Board hearing at the RO in January 2016, and a transcript has been associated with the record.  At that time the Veteran also submitted a waiver of agency of original jurisdiction review over newly submitted documents.


FINDINGS OF FACT

1.  An August 2009 rating decision denied service connection for a left leg disability on the basis that there was no nexus relating the left leg disability to service, and the Veteran was notified that he did not timely file his substantive appeal, such that the decision became final.

2.  Evidence received since the August 2009 rating decision is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left leg disability.

3.  An August 2009 rating decision denied service connection for a left hip disability on the basis that there was no new and material evidence to reopen the claim previously denied in October 2004 for lack of a nexus, and he was notified that he did not timely file his substantive appeal, such that the decision became final.

4.  Evidence received since the August 2009 rating decision is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left hip disability.

5.  The Veteran's left lower extremity radiculopathy has been medically-attributed to his service-connected lumbar disability.  

6.  The Veteran's left hip sacroiliac joint strain has been medically-attributed to his service-connected lumbar disability.  


CONCLUSIONS OF LAW

1.  The August 2009 rating decision that denied entitlement to service connection for a left leg disability is final.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left leg disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The August 2009 rating decision that declined to reopen a claim of entitlement to service connection for a left hip disability is final.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2015).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left hip disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  A left leg disability, diagnosed as left lower extremity radiculopathy, is proximately due to or a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

6.  A left hip disability, diagnosed as left sacroiliac joint strain, is proximately due to or a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Given the favorable outcome, the Board will not discuss whether it has met its obligations pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

New and Material Evidence

The RO denied the Veteran's claim of service connection for a left leg disability in an August 2009 rating decision, finding that there was no indication the current left leg disability was related to service.  The Veteran was provided notice of this decision and his appellate right.  Although he filed a notice of disagreement, he was notified that he did not timely file a substantive appeal to the August 2010 statement of the case.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

The evidence received since the August 2009 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2015).  For example, in November 2014 the Veteran's representative indicated that the Veteran had been diagnosed as having left leg radiculopathy, related to his service-connected back condition.  In addition, the Veteran reported at his January 2016 hearing that his left leg condition had existed since service.  This new evidence addresses the reason for the previous denial; that is, a nexus.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.  

An October 2004 rating decision denied entitlement to service connection for a left hip condition, and most recently an August 2009 rating decision denied service connection for left hip condition because it was not incurred in or caused by service.  The Veteran was provided notice of this decision and his appellate right.  Although the Veteran appealed the decision, he subsequently was notified that he did not timely submit his substantive appeal, and the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

The evidence received since the August 2009 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2015).  For example, at his January 2016 Board hearing the Veteran described experiencing left hip pain since his in-service football-related injury in 1976.  He described difficulty sitting for long periods, and limited motion.  This new evidence addresses the reason for the previous denial; that is, a nexus.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus, 3 Vet. App. at 513.  Accordingly, the claim is reopened and will be considered on the merits.  

Service Connection 

Secondary service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  

The Veteran's lumbar disability is service connected, and rated as 20 percent disabling from March 10, 2011.  

Regarding the Veteran's left leg, in March 2009 following an EMG/NCV consult chronic mid-lumbar radiculopathy most probably at the L4 root was diagnosed in regards to his left lower extremity symptoms.  June 2009 treatment note assessed left L4 and probable L5 involvement, and observed that sensation was decreased to light touch on the left thigh and below the knee.  Other medical evidence regarding the left leg indicated that the Veteran experiences numbness and spasms from his left knee to his foot, muscle instability, weakness and mild muscle atrophy, tenderness, and decreased sensation to light touch.  In addition, the Veteran, walked with a limp and shorter stride on the left side.  As such, there is a current diagnosis of left lower extremity radiculopathy. 

Further, there is a clear nexus to his currently service-connected lumbar spine.  Specifically, at his May 2009 VA examination, the examiner referenced the March 2009 EMG study and noted that the Veteran had left radiculopathy, opining that the Veteran's lumbar spine condition affected the nerves in the left lower extremity.  In addition, April 2009 treatment note regarding suspected atrophy in the left quadriceps assessed ongoing chronic lumbalgia and radiculopathy of the lumbar spine.  Although a July 2012 VA examination did not find radiculopathy based on normal motor and sensory testing, the Board finds that the earlier EMG testing is the most probative medical evidence in regards to diagnosing the radiculopathy.

April 2009 VA treatment note indicated that there was tenderness to palpation of the left sacroiliac joint and lumbar area knowledge deficit to hip.  May 2009 VA examination noted that there was left hip pain, stiffness, weakness, and decreased speed of motion.  The examiner diagnosed the Veteran as having mild sacroiliac strain of the left hip.  The examiner discussed how the lumbar spine affected nerves in the left lower extremity causing the sacroiliac pain that the Veteran currently experienced.  June 2009 note regarding the left hip indicated that there was chronic lumbalgia facetal, sacroiliac arthralgia.  As such, the medical evidence clearly relates the left hip sacroiliac joint strain to the lumbar disability.

The Board finds that based on this evidence service connection for a left leg disability and for a left hip disability on a secondary basis is warranted.  That is, the evidence shows that a service-connected disability caused the Veteran's left leg and left hip disabilities.  All elements necessary to grant the benefit sought have been met.  There is no evidence that contradicts this finding.


ORDER

The application to reopen the claim of entitlement to service connection for a left leg disability is granted. 

The application to reopen the claim of entitlement to service connection for a left hip disability is granted. 

Entitlement to service connection for a left leg disability, diagnosed as left lower extremity radiculopathy, is granted. 

Entitlement to service connection for a left hip disability, diagnosed as left sacroiliac strain, is granted.  





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


